J-A20026-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE MATTER OF THE                       :   IN THE SUPERIOR COURT OF
    INVOLUNTARY TERMINATION OF                 :        PENNSYLVANIA
    PARENTAL RIGHTS TO J.C., III, A            :
    MINOR, N.N.S., A MINOR                     :
                                               :
                                               :
    APPEAL OF: J.A.C., JR.                     :
                                               :
                                               :   No. 162 WDA 2020

             Appeal from the Decrees Entered December 30, 2019
      In the Court of Common Pleas of Venango County Orphans' Court at
                         No(s): O.C.D. No. 54-2018,
                             O.C.D. No. 55-2018


BEFORE: BOWES, J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY OLSON, J.:                              FILED OCTOBER 16, 2020

        Appellant, J.A.C., Jr. (Father), appeals from the decrees entered on

December 30, 2019, involuntarily terminating his parental rights to J.C., III

(a male born in January, 2014) and N.N.S. ( a female born in August, 2011)

pursuant to Section 2511 of the Adoption Act, 23 Pa.C.S.A. §§ 2101-2938.1

Upon review, we are constrained to quash the appeal.

        We briefly summarize the facts and procedural history of this case as

follows. On April 6, 2018, relevant to the instant appeal, Venango County

Children and Youth Services filed two separate petitions (one for each child)

for the involuntary termination of Father’s parental rights under 23 Pa.C.S.A.

§§ 2511(a)(1), (a)(2) and (b).          The trial court clerk assigned two docket
____________________________________________


1  The trial court also entered separate decrees involuntarily terminating the
parental rights of the children’s mother, N.E.S. (Mother). She is not a party
to the current appeal.
J-A20026-20



numbers to these matters – docket number 54-2018 to J.C., III and docket

number 55-2018 to N.N.S. The trial court held a hearing on the termination

petitions on July 22, 2019. Father was not present, but counsel represented

him at the proceeding. In separate decrees entered on December 31, 2018

at each of the two docket numbers, the trial court involuntarily terminated

Father’s parental rights to J.C., III and N.N.S.

       Thereafter, Father filed a single notice of appeal, captioned with both

docket numbers, on January 29, 2020. On February 5, 2020, this Court issued

a rule to show cause why the appeal should not be quashed pursuant to our

Supreme Court’s decision in Commonwealth v. Walker, 185 A.3d 969 (Pa.

2018.2 On February 18, 2020, counsel for Appellant responded to the rule to

show cause. After acknowledging his “failure to file separate notices of appeal

in this matter as there are two lower court dockets as per Rule 341(a)[,]”

counsel urges this Court to “permit these matters to move forward and to

reach a final resolution in these cases.” Response to Rule to Show Cause,

2/18/2020, at *1-2 (unpaginated). More specifically, counsel posits:

       In these matters, the cases were heard simultaneously at each
       dependency and permanency review hearing and each lower court
       docket was directly part of the overall case. The hearing on the
       Children, Youth and Family Services’ [p]etitions to [i]nvoluntarily
       [t]erminate [p]arental [r]ights regarding the two (2) children were
       heard at the same time, during the same hearing, with the exact
       same testimony and evidence, and the trial court’s decision, which
____________________________________________


2  The Walker decision, as discussed at length below, held that separate
notices of appeal must be filed pursuant to Pa.R.A.P. 341(a) when an order
challenged on appeal disposes of issues that arose on more than one trial
court docket.

                                           -2-
J-A20026-20


      also captioned the cases together, involved the exact same
      findings of fact and conclusions of law. At no point were the cases
      separated in the trial court except at the docket numbers. This is
      not a case where there is even the slightest bit of deviation in legal
      theories or facts – everything regarding these dockets is
      completely the same.
Id. at *1.    On February 19, 2020, this Court discharged the rule to show

cause by per curiam order and permitted the appeal to continue with the

proviso that the ruling was not a binding, final determination and that the

panel assigned to address the merits of the appeal could further address the

Walker issue.

      As mandated by Walker, before we reach the merits of this appeal, we

must address the fact that Father filed a single notice of appeal from two

separate decrees, filed at two different dockets, involuntarily terminating his

parental rights to two children. This Court has previously determined:

      The Official Note to Rule 341 of the Pennsylvania Rules of
      Appellate Procedure provides in relevant part:

         Where, however, one or more orders resolves issues arising
         on more than one docket or relating to more than one
         judgment, separate notices of appeals must be filed.
         Commonwealth v. C.M.K., 932 A.2d 111, 113 & n.3 (Pa.
         Super. 2007) (quashing appeal taken by single notice of
         appeal from order on remand for consideration under
         Pa.R.Crim.P. 607 of two persons' judgments of sentence).

      Pa.R.A.P. 341, Official Note.

      Until recently, it was common practice for courts of this
      Commonwealth to allow appeals to proceed, even if they failed to
      comply with Pa.R.A.P. 341.

         While our Supreme Court recognized that the practice of
         appealing multiple orders in a single appeal is discouraged
         under Pa.R.A.P. 512 (joint appeals), it previously
         determined that “appellate courts have not generally

                                      -3-
J-A20026-20


         quashed [such] appeals, provided that the issues involved
         are nearly identical, no objection to the appeal has been
         raised, and the period for appeal has expired.”     K.H. v.
         J.R., [826 A.2d 863, 870] (Pa. 2003) (citation omitted).

      In the Interest of: P.S., 158 A.3d 643, 648 (Pa. Super. 2017)
      (footnote omitted).

      However, on June 1, 2018, our Supreme Court in Walker held
      that the practice violated Pennsylvania Rule of Appellate
      Procedure 341, and the failure to file separate notices of appeal
      for separate dockets must result in quashal of the appeal. See
      Walker, 185 A.3d at 977. The Court stated unequivocally: “The
      Official Note to Rule 341 provides a bright-line mandatory
      instruction to practitioners to file separate notices of appeal....
      The failure to do so requires the appellate court to quash the
      appeal.” Id. at 976-977.

      Because the mandate in the Official Note was contrary to “decades
      of case law from this Court and the intermediate appellate courts,”
      the Walker Court announced that its holding would apply
      prospectively only. Id. at 977. Accordingly, Walker applies to
      appeals filed after June 1, 2018, the date Walker was filed. Id.

Matter of M.P., 204 A.3d 976, 980–981 (Pa. Super. 2019) (emphasis in

original) (parallel citation omitted).

      Thereafter, in February 2019, this Court determined in Matter of M.P

that Walker applied to termination of parental rights proceedings, in addition

to criminal matters.   In Matter of M.P., Dauphin County Social Services for

Children and Youth petitioned to terminate a mother’s parental rights to two

children and to change the children's permanency goal from reunification to

adoption.   Therein, we recognized:

      It appear[ed] that [the m]other attempted to comply with
      Walker's mandate by filing separate notices of appeal for each
      child. However, she failed to file separate notices of appeal for
      her discrete challenges to the termination decree and goal change
      for each child. Thus, because [she] filed her notices of appeal


                                         -4-
J-A20026-20


      from two separate dockets (dependency and adoption), Walker
      compel[led] quashal.
Id. at 981.

      The Matter of M.P Court further noted:

      We recognize the harsh – perhaps draconian – consequence of
      quashing any appeal, and in particular an appeal involving a
      party's parental rights. However, our role as an intermediate
      appellate court is clear. “It is not the prerogative of an
      intermediate appellate court to enunciate new precepts of law or
      to expand existing legal doctrines. Such is a province reserved to
      the Supreme Court.” Moses v. T.N.T. Red Star Exp., 725 A.2d
792, 801 (Pa. Super. 1999). It is well-settled that “the Superior
      Court is an error correcting court and we are obliged to apply the
      decisional law as determined by the Supreme Court of
      Pennsylvania.” Commonwealth v. Montini, 712 A.2d 761, 769
      (Pa. Super. 1998).
Id. at 981 n.2.

      Because we determined that “decisional law may have been unclear to

this point,” the Matter of M.P Court conducted an alternative, substantive

analysis of the claims presented in that case. Id. at 981.   However, the

Matter of M.P. decision also entered an order specifying:

      AND NOW, it is ORDERED that all parties seeking review with the
      Superior Court shall file notices of appeal as mandated by
      Pennsylvania    Rule     of    Appellate    Procedure   341 and
      Commonwealth v. Walker, ––– Pa. ––––, 185 A.3d 969 (2018).
      Failure to comply will result in quashal of the appeal.
Id. at 986.

      Here, there is no dispute that two distinct trial court docket numbers

were assigned, one for each child, and that Father’s appeal challenges the

termination decrees severing his parental rights to both children. He concedes

that he only filed one notice of appeal listing both docket numbers, despite


                                    -5-
J-A20026-20



Walker’s bright-line rule that separate notices of appeal were required under

Pa.R.A.P. 341. Moreover, Father filed his single notice of appeal on January

29, 2020, well after our decisions in Walker and Matter of M.P.          We are

bound by those decisions.         Because Father admittedly failed to follow the

dictates of Rule 341 and Walker, we are constrained to quash this appeal.3

       Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/16/2020



____________________________________________


3   Finally, we acknowledge that in Commonwealth v. Stansbury, 219 A.3d
157 (Pa. Super. 2019), this Court declined to quash an appeal listing two
docket numbers because the trial court misinformed Stansbury that he could
file a single notice of appeal. We determined that the trial court’s failure to
advise Stansbury properly regarding his appellate rights amounted to a
“breakdown in the court system” and, accordingly, we excused his failure to
comply with Walker.           Stansbury, 219 A.3d at 160; see also
Commonwealth v. Larkin, 2020 Pa. Super. 163, at *6 (July 9, 2020) (en
banc) (“We agree with the panel in Stansbury and reaffirm its holding that
we may overlook the requirements of Walker where [] a breakdown occurs
in the court system, and a defendant is misinformed or misled regarding his
appellate rights.”). Here, as set forth above, the trial court entered separate
decrees, on each docket, terminating Father’s parental rights to each child.
Neither decree misled Father. Instead, each decree properly informed Father
of his appellate rights. Therefore, in this case, we conclude there was no
breakdown in the court system that permits us to excuse non-compliance with
Walker.

                                           -6-